Citation Nr: 0517566	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  97-26 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Syracuse, 
New York


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1994.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1996 determination of the Medical 
Administration Service of the VA Medical Center of Syracuse, 
New York, which denied the veteran's claim for an annual 
clothing allowance.  

On January 14, 1999, the Board remanded this matter for 
further development and for due process purposes.  This case 
is now returned to the Board for further consideration.


FINDING OF FACT

On May 19, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, requesting a withdrawal of his appeal of a claim 
for entitlement to an annual clothing allowance.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  

The veteran's substantive appeal, received at the VA on 
September 22, 1997, is dated September 9, 1997 and was signed 
and submitted by the veteran.  On January 14, 1999, the Board 
remanded this matter for further development.  Subsequently, 
a May 29, 2002 report of contact indicated that the veteran 
was withdrawing his claim.  On February 28, 2005 the matter 
was returned to the Board.  On May 19, 2005, the Board sent 
the veteran a letter requesting clarification of whether he 
wished to withdraw his appeal.  On May 29, 2005, the veteran 
returned the letter and checked off the line stating "I want 
to withdraw the issue of entitlement to a clothing 
allowance."

The appellant has withdrawn his appeal of his claim for 
entitlement to an annual clothing allowance and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed without prejudice.


ORDER

The appeal of the claim for entitlement to service connection 
to an annual clothing allowance is dismissed.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


